                                 1   Joseph C. Faucher, No. 137353
                                     Brian D. Murray, No. 294100
                                 2   TRUCKER Ø HUSS
                                     A Professional Corporation
                                 3   15821 Ventura Blvd., Ste. 510
                                     Encino, California 91436
                                 4   Telephone: (213) 537-1016
                                     Facsimile: (213) 537-1020
                                 5   E-mail: jfaucher@truckerhuss.com
                                             bmurray@truckerhuss.com
                                 6
                                     Attorneys for Defendants
                                 7   WESTCO CHEMICALS, INC.; ALAN
                                     ZWILLINGER (erroneously sued as
                                 8   Ezekiel “Alan” Zwillinger); AND
                                     STEVEN ZWILLINGER
                                 9
                                10
                                                              UNITED STATES DISTRICT COURT
                                11
                                                            CENTRAL DISTRICT OF CALIFORNIA
15821 Ventura Blvd, Suite 510




                                12
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   Merry Russitti Diaz and Kater Perez,          Case No. 2:20-cv-02070-ODW-AGRx
                                     individually and on behalf of all others
                                14   similarly situated,                           STIPULATED PROTECTIVE
                                                                                   ORDER
                                15                        Plaintiffs,
                                16           vs.
                                17   Westco Chemicals, Inc.; Ezekiel "Alan"
                                     Zwillinger; and Steven Zwillinger,
                                18
                                                          Defendants.
                                19
                                20
                                21           The parties hereto stipulate to the following form of protective order and request
                                22   that the Court issue an order in this form:
                                23                 A.     PURPOSES AND LIMITATIONS
                                24                 Discovery in this action is likely to involve production of confidential,
                                25   proprietary, or private information for which special protection from public disclosure
                                26   and from use for any purpose other than prosecuting this litigation may be warranted.
                                27   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                28   Stipulated Protective Order. The parties acknowledge that this Order does not confer

                                                                                                                              -1-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   blanket protections on all disclosures or responses to discovery and that the protection
                                 2   it affords from public disclosure and use extends only to the limited information or
                                 3   items that are entitled to confidential treatment under the applicable legal principles.
                                 4   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                                 5   Protective Order does not entitle them to file confidential information under seal; Civil
                                 6   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                                 7   will be applied when a party seeks permission from the court to file material under seal.
                                 8                 B.     GOOD CAUSE STATEMENT
                                 9                 This action is likely to involve financial and commercial information
                                10   (implicating the privacy rights of third parties) for which special protection from public
                                11   disclosure and from use for any purpose other than prosecution of this action is
15821 Ventura Blvd, Suite 510




                                12   warranted. Such confidential information consists of, among other things, confidential
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   business or financial information, or commercial information (including information
                                14   implicating privacy rights of third parties), information otherwise generally unavailable
                                15   to the public, or which may be privileged or otherwise protected from disclosure under
                                16   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
                                17   expedite the flow of information, to facilitate the prompt resolution of disputes over
                                18   confidentiality of discovery materials, to adequately protect information the parties are
                                19   entitled to keep confidential, to ensure that the parties are permitted reasonable
                                20   necessary uses of such material in preparation for and in the conduct of trial, to address
                                21   their handling at the end of the litigation, and serve the ends of justice, a protective
                                22   order for such information is justified in this matter. It is the intent of the parties that
                                23   information will not be designated as confidential for tactical reasons and that nothing
                                24   be so designated without a good faith belief that it has been maintained in a
                                25   confidential, non-public manner, and there is good cause why it should not be part of
                                26   the public record of this case.
                                27   2.      DEFINITIONS
                                28           2.1   Action: this action, Merry Russitti Diaz, et al. v. Westco Chemicals, Inc.,

                                                                                                                               -2-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   et al., Case No. 2:20-cv-02070-ODW-AGR.
                                 2           2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                 3   of information or items under this Order.
                                 4           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                 5   how it is generated, stored or maintained) or tangible things that qualify for protection
                                 6   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                 7   Cause Statement.
                                 8           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                                 9   support staff).
                                10           2.5   Designating Party: a Party or Non-Party that designates information or
                                11   items that it produces in disclosures or in responses to discovery as
15821 Ventura Blvd, Suite 510




                                12   “CONFIDENTIAL.”
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13           2.6   Disclosure or Discovery Material: all items or information, regardless of
                                14   the medium or manner in which it is generated, stored, or maintained (including, among
                                15   other things, testimony, transcripts, and tangible things), that are produced or generated
                                16   in disclosures or responses to discovery in this matter.
                                17           2.7   Expert: a person with specialized knowledge or experience in a matter
                                18   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                19   expert witness or as a consultant in this Action.
                                20           2.8   House Counsel: attorneys who are employees of a party to this Action.
                                21   House Counsel does not include Outside Counsel of Record or any other outside
                                22   counsel.
                                23           2.9   Non-Party: any natural person, partnership, corporation, association, or
                                24   other legal entity not named as a Party to this action.
                                25           2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                26   this Action but are retained to represent or advise a party to this Action and have
                                27   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                28   has appeared on behalf of that party, and includes support staff.

                                                                                                                              -3-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1           2.11 Party: any party to this Action, including all of its officers, directors,
                                 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                 3   support staffs).
                                 4           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                 5   Discovery Material in this Action.
                                 6           2.13 Professional Vendors: persons or entities that provide litigation support
                                 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                 8   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                 9   their employees and subcontractors.
                                10           2.14 Protected Material: any Disclosure or Discovery Material that is
                                11   designated as “CONFIDENTIAL.”
15821 Ventura Blvd, Suite 510




                                12           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   from a Producing Party.
                                14   3.      SCOPE
                                15           The protections conferred by this Stipulation and Order cover not only Protected
                                16   Material (as defined above), but also (1) any information copied or extracted from
                                17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                18   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                19   Counsel that might reveal Protected Material.
                                20           Any use of Protected Material at trial shall be governed by the orders of the trial
                                21   judge. This Order does not govern the use of Protected Material at trial.
                                22   4.      DURATION
                                23           Even after final disposition of this litigation, the confidentiality obligations
                                24   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                25   in writing or a court order otherwise directs. Final disposition shall be deemed to be
                                26   the later of (1) dismissal of all claims and defenses in this Action, with or without
                                27   prejudice; and (2) final judgment herein after the completion and exhaustion of all
                                28   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits

                                                                                                                               -4-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   for filing any motions or applications for extension of time pursuant to applicable law.
                                 2   5.      DESIGNATING PROTECTED MATERIAL
                                 3           5.1     Exercise of Restraint and Care in Designating Material for Protection.
                                 4   Each Party or Non-Party that designates information or items for protection under this
                                 5   Order must take care to limit any such designation to specific material that qualifies
                                 6   under the appropriate standards. The Designating Party must designate for protection
                                 7   only those parts of material, documents, items, or oral or written communications that
                                 8   qualify so that other portions of the material, documents, items, or communications for
                                 9   which protection is not warranted are not swept unjustifiably within the ambit of this
                                10   Order.
                                11           Mass, indiscriminate, or routinized designations are prohibited. Designations
15821 Ventura Blvd, Suite 510




                                12   that are shown to be clearly unjustified or that have been made for an improper purpose
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   (e.g., to unnecessarily encumber the case development process or to impose
                                14   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                15   to sanctions.
                                16           If it comes to a Designating Party’s attention that information or items that it
                                17   designated for protection do not qualify for protection, that Designating Party must
                                18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                19           5.2     Manner and Timing of Designations. Except as otherwise provided in this
                                20   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                21   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                22   Order must be clearly so designated before the material is disclosed or produced.
                                23   Designation in conformity with this Order requires:
                                24                 (a) for information in documentary form (e.g., paper or electronic

                                25   documents, but excluding transcripts of depositions or other pretrial or trial
                                26   proceedings), that the Producing Party affix at a minimum, the legend
                                27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                28   contains protected material. If only a portion or portions of the material on a page

                                                                                                                              -5-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   qualifies for protection, the Producing Party also must clearly identify the
                                 2   protected portion(s) (e.g., by making appropriate markings in the margins). To
                                 3   the extent that electronic documents are produced in native format (e.g. in .doc
                                 4   (Word) or .xls (Excel)), the Producing Party may affix the CONFIDENTIAL
                                 5   legend to the name of the electronic file in lieu of affixing it to each page of the
                                 6   document.
                                 7           A Party or Non-Party that makes original documents available for inspection
                                 8   need not designate them for protection until after the inspecting Party has indicated
                                 9   which documents it would like copied and produced. During the inspection and before
                                10   the designation, all of the material made available for inspection shall be deemed
                                11   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
15821 Ventura Blvd, Suite 510




                                12   copied and produced, the Producing Party must determine which documents, or
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   portions thereof, qualify for protection under this Order. Then, before producing the
                                14   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                15   to each page that contains Protected Material. If only a portion or portions of the
                                16   material on a page qualifies for protection, the Producing Party also must clearly
                                17   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                18                 (b) for testimony given in depositions that the Designating Party identify

                                19   the Disclosure or Discovery Material on the record, before the close of the
                                20   deposition all protected testimony.
                                21                 (c) for information produced in some form other than documentary and

                                22   for any other tangible items, that the Producing Party affix in a prominent place
                                23   on the exterior of the container or containers in which the information is stored
                                24   the legend “CONFIDENTIAL.” If only a portion or portions of the information
                                25   warrants protection, the Producing Party, to the extent practicable, shall identify
                                26   the protected portion(s).
                                27           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                28   failure to designate qualified information or items does not, standing alone, waive the

                                                                                                                            -6-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   Designating Party’s right to secure protection under this Order for such material. Upon
                                 2   timely correction of a designation, the Receiving Party must make reasonable efforts
                                 3   to assure that the material is treated in accordance with the provisions of this Order.
                                 4   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                 5           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                 6   designation of confidentiality at any time that is consistent with the Court’s Scheduling
                                 7   Order.
                                 8           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                 9   resolution process under Local Rule 37.1 et seq.
                                10           6.3   The burden of persuasion in any such challenge proceeding shall be on the
                                11   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
15821 Ventura Blvd, Suite 510




                                12   to harass or impose unnecessary expenses and burdens on other parties) may expose
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   the Challenging Party to sanctions. Unless the Designating Party has waived or
                                14   withdrawn the confidentiality designation, all parties shall continue to afford the
                                15   material in question the level of protection to which it is entitled under the Producing
                                16   Party’s designation until the Court rules on the challenge.
                                17   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                18           7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                19   disclosed or produced by another Party or by a Non-Party in connection with this
                                20   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                21   Protected Material may be disclosed only to the categories of persons and under the
                                22   conditions described in this Order. When the Action has been terminated, a Receiving
                                23   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                24           Protected Material must be stored and maintained by a Receiving Party at a
                                25   location and in a secure manner that ensures that access is limited to the persons
                                26   authorized under this Order.
                                27           7.2   Disclosure of “CONFIDENTIAL” Information or Items.
                                28           Unless otherwise ordered by the court or permitted in writing by the

                                                                                                                               -7-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   Designating Party, a Receiving Party may disclose any information or item
                                 2   designated “CONFIDENTIAL” only to:
                                 3               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

                                 4   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                 5   disclose the information for this Action;
                                 6               (b) the officers, directors, and employees (including House Counsel) of the

                                 7   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                 8               (c) Experts (as defined in this Order) of the Receiving Party to whom

                                 9   disclosure is reasonably necessary for this Action and who have signed the
                                10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                11               (d) the court and its personnel;
15821 Ventura Blvd, Suite 510




                                12               (e) court reporters and their staff;
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13               (f)   professional jury or trial consultants, mock jurors, and Professional
                                14   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                16               (g) the author or recipient of a document containing the information or a

                                17   custodian or other person who otherwise possessed or knew the information;
                                18               (h) during their depositions, witnesses and attorneys for witnesses, in the

                                19   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                20   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                21   not be permitted to keep any confidential information unless they sign the
                                22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                                23   by the Designating Party or ordered by the court. Pages of transcribed deposition
                                24   testimony or exhibits to depositions that reveal Protected Material may be separately
                                25   bound by the court reporter and may not be disclosed to anyone except as permitted
                                26   under this Stipulated Protective Order; and
                                27               (i)   any mediator or settlement officer, and their supporting personnel,
                                28   mutually agreed upon by any of the parties engaged in settlement discussions.

                                                                                                                           -8-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                 2           OTHER LITIGATION
                                 3           If a Party is served with a subpoena or a court order issued in other litigation that
                                 4   compels disclosure of any information or items designated in this Action as
                                 5   “CONFIDENTIAL,” that Party must:
                                 6               (a) promptly notify in writing the Designating Party. Such notification

                                 7   shall include a copy of the subpoena or court order;
                                 8               (b) promptly notify in writing the party who caused the subpoena or order to

                                 9   issue in the other litigation that some or all of the material covered by the subpoena or
                                10   order is subject to this Protective Order. Such notification shall include a copy of this
                                11   Stipulated Protective Order; and
15821 Ventura Blvd, Suite 510




                                12               (c) cooperate with respect to all reasonable procedures sought to be pursued
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   by the Designating Party whose Protected Material may be affected.
                                14          If the Designating Party timely seeks a protective order, the Party served with the
                                15   subpoena or court order shall not produce any information designated in this action as
                                16   “CONFIDENTIAL” before a determination by the court from which the subpoena or
                                17   order issued, unless the Party has obtained the Designating Party’s permission. The
                                18   Designating Party shall bear the burden and expense of seeking protection in that court
                                19   of its confidential material and nothing in these provisions should be construed as
                                20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                21   directive from another court.
                                22   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                23           IN THIS LITIGATION
                                24               (a) The terms of this Order are applicable to information produced by a Non-

                                25   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                                26   by Non-Parties in connection with this litigation is protected by the remedies and relief
                                27   provided by this Order. Nothing in these provisions should be construed as prohibiting
                                28   a Non-Party from seeking additional protections.

                                                                                                                                 -9-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1               (b) In the event that a Party is required, by a valid discovery request, to

                                 2   produce a Non-Party’s confidential information in its possession, and the Party is
                                 3   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                                 4   information, then the Party shall:
                                 5                  (1) promptly notify in writing the Requesting Party and the Non-Party

                                 6   that some or all of the information requested is subject to a confidentiality agreement
                                 7   with a Non-Party;
                                 8                  (2) promptly provide the Non-Party with a copy of the Stipulated

                                 9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                10   specific description of the information requested; and
                                11                  (3) make the information requested available for inspection by the Non-
15821 Ventura Blvd, Suite 510




                                12   Party, if requested.
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13               (c) If the Non-Party fails to seek a protective order from this court within 14
                                14   days of receiving the notice and accompanying information, the Receiving Party may
                                15   produce the Non-Party’s confidential information responsive to the discovery request.
                                16   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                17   any information in its possession or control that is subject to the confidentiality
                                18   agreement with the Non-Party before a determination by the court. Absent a court order
                                19   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                                20   in this court of its Protected Material.
                                21   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                23   Protected Material to any person or in any circumstance not authorized under this
                                24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                                25   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                26   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                27   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                28   request such person or persons to execute the “Acknowledgment and Agreement to Be

                                                                                                                             -10-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   Bound” that is attached hereto as Exhibit A.
                                 2   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                 3           PROTECTED MATERIAL
                                 4           When a Producing Party gives notice to Receiving Parties that certain
                                 5   inadvertently produced material is subject to a claim of privilege or other protection,
                                 6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                 7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                 8   may be established in an e-discovery order that provides for production without prior
                                 9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                10   parties reach an agreement on the effect of disclosure of a communication or
                                11   information covered by the attorney-client privilege or work product protection, the
15821 Ventura Blvd, Suite 510




                                12   parties may incorporate their agreement in the stipulated protective order submitted to
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   the court.
                                14   12.     MISCELLANEOUS
                                15           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                16   person to seek its modification by the Court in the future.
                                17           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                18   Protective Order no Party waives any right it otherwise would have to object to
                                19   disclosing or producing any information or item on any ground not addressed in this
                                20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                21   ground to use in evidence of any of the material covered by this Protective Order.
                                22           12.3 Filing Protected Material. Without written permission from the
                                23   Designating Party or a court order secured after appropriate notice to all interested
                                24   persons, a Party may not file in the public record in this action any Protected Material.
                                25   A Party that seeks to file under seal any Protected Material must comply with Civil
                                26   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
                                27   order authorizing the sealing of the specific Protected Material at issue. If a Party's
                                28   request to file Protected Material under seal is denied by the court, then the Receiving

                                                                                                                           -11-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                 1   Party may file the information in the public record unless otherwise instructed by the
                                 2   court.
                                 3   13.      FINAL DISPOSITION
                                 4            After the final disposition of this Action, as defined in paragraph 4, within 60
                                 5   days of a written request by the Designating Party, each Receiving Party must return
                                 6   all Protected Material to the Producing Party or destroy such material. As used in this
                                 7   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                 8   summaries, and any other format reproducing or capturing any of the Protected
                                 9   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                10   must submit a written certification to the Producing Party (and, if not the same person
                                11   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
15821 Ventura Blvd, Suite 510




                                12   category, where appropriate) all the Protected Material that was returned or destroyed
 A Professional Corporation

  Encino, California 91436
   Trucker Ø Huss




                                13   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                                14   compilations, summaries or any other format reproducing or capturing any of the
                                15   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                16   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                17   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                                18   attorney work product, and consultant and expert work product, even if such materials
                                19   contain Protected Material. Any such archival copies that contain or constitute
                                20   Protected Material remain subject to this Protective Order as set forth in Section 4
                                21   (DURATION).
                                22   14.      Any violation of this Order may be punished by any and all appropriate
                                23   measures including, without limitation, contempt proceedings and/or monetary
                                24   sanctions.
                                25   ///
                                26   ///
                                27   ///
                                28   ///

                                                                                                                            -12-
                                     PROTECTIVE ORDER; Case No: 2:20-cv-02070-ODW-AGRx
                                     6840485.1
                                  1                                         EXHIBIT A
                                  2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                  3           I,   ___________________          [print    or      type    full    name],     of
                                  4   _____________________________ [print or type full address], declare under penalty
                                  5   of perjury that I have read in its entirety and understand the Stipulated Protective Order
                                  6   that was issued by the United States District Court for the Central District of California
                                  7   on ________ [date] in the case of Merry Russitti Diaz, et al. v. Westco Chemicals, Inc.,
                                  8   et al., Case No. 2:20-cv-02070-ODW-AGR. I agree to comply with and to be bound
                                  9   by all the terms of this Stipulated Protective Order and I understand and acknowledge
                                 10   that failure to so comply could expose me to sanctions and punishment in the nature of
                                 11   contempt. I solemnly promise that I will not disclose in any manner any information or
15821 Ventura Blvd., Suite 510




                                 12   item that is subject to this Stipulated Protective Order to any person or entity except in
  A Professional Corporation

   Encino, California 91436
    Trucker Ø Huss




                                 13   strict compliance with the provisions of this Order.
                                 14           I further agree to submit to the jurisdiction of the United States District Court
                                 15   for the Central District of California for the purpose of enforcing the terms of this
                                 16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                 17   termination of this action. I hereby appoint ___________________ [print or type full
                                 18   name] of _____________________________________ [print or type full address and
                                 19   telephone number] as my California agent for service of process in connection with
                                 20   this action or any proceedings related to enforcement of this Stipulated Protective
                                 21   Order.
                                 22   Date: ______________
                                 23   City and State where sworn and signed: ___________________________
                                 24   Printed Name:        ________________________
                                 25   Signature:    ________________________
                                 26
                                 27
                                 28

                                                                                                                             -14-
                                      STIPULATED PROTECTIVE ORDER Case No: 2:19-cv-1405-ODW-AGR
                                      6840485.1
